Citation Nr: 1117564	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for left shoulder disability to include as secondary to service-connected cervical spine and lumbar spine disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim.

In a December 2008 Board decision, the claim was remanded for further development.  The VA Appeals Management Center (AMC) continued the previous denial in a May 2009 supplemental statement of the case (SSOC).  

In July 2009, the Board again remanded the Veteran's claim for additional development.  A SSOC was issued in October 2010.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claim on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been twice remanded in the past. Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.



Reasons for remand

The Veteran has asserted that his left shoulder disability pre-existed his active duty service and was aggravated thereby.  In particular, the Veteran indicated that his left shoulder was additionally injured by the same in-service incident in which he injured his neck and back as well as by the general rigors of active military service including carrying heavy assault weapons.  See the VA Form 9 dated September 2005; see also the Veteran's statement dated March 2006.  He has alternatively argued that he suffers from a left shoulder disability, namely radiculopathy, secondary to his service-connected cervical spine and lumbar spine disabilities.  See the Veteran's statement dated June 2009.

A veteran may be entitled to service connection if a preexisting condition was aggravated during his service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The evidence of record clearly demonstrates that the Veteran initially injured his left shoulder at work in May 1999.  Magnetic Resonance Imaging (MRI) conducted at the time showed left shoulder abnormalities and the Veteran had acromioclavicular joint surgery in August 1999.  See the private treatment records dated July 1999 and August 1999.  Treatment records show that the Veteran continued to experience left shoulder symptomatology in 2000 and 2001.  See the private treatment records dated February 2000 and October 2001.  

The Veteran was called to active duty service in February 2003.  Service treatment records from the Veteran's period of active duty service are largely absent any indication of left shoulder symptomatology, aside from a May 2003 notation documenting the Veteran's complaint of "discomfort in his left shoulder as a result of pain from neck and back.  Patient self-medicating with valium for relief."  

The Veteran was discharged from active duty service in September 2003.  VA treatment records dated in February 2004 document the Veteran's complaint of chronic left shoulder pain "since September 2003."  An x-ray conducted in February 2004 revealed an essentially negative study with minimal hypertrophic changes.  The Veteran was diagnosed with left shoulder impingement syndrome in November 2005.  See the VA examination report dated November 2005.  Additionally, although it is undisputed that the Veteran suffers from cervical degenerative disc disease, EMG and nerve conduction tests have ruled out a diagnosis of radiculopathy of the left upper extremity.  See the VA examination report dated January 2010.

In short, the medical evidence of record clearly shows that the Veteran had a left shoulder disability that pre-existed his period of active duty military service.  The Board recognizes that the RO obtained a VA medical opinion in March 2009 that purportedly addressed the issue of aggravation.  However, the examiner's opinion was completely unclear and the Board finds it to be of no probative value.  

Accordingly, there is currently no medical opinion of record that adequately addresses the issue of aggravation.  Thus, this issue presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern aggravation and must be addressed by an appropriately qualified VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records relevant to his pending claim on appeal.  VBA should take appropriate steps to secure any medical records so identified and associate them with the Veteran's VA claims folder.

2. VBA should then arrange for a physician to review the Veteran's VA claims folder including a copy of this remand and to provide an opinion, with supporting rationale, as to whether or not the pre-existing left shoulder disability was not aggravated by service, to include as due to any aspect of the Veteran's military service, beyond the natural progression of the disorder.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

3. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

